Exhibit 10.1

 

AMENDMENT NO. 2 TO MANAGEMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO MANAGEMENT AGREEMENT (this “Amendment”) is dated as of
December 4, 2014, by and among Starwood Property Trust, Inc., a Maryland
corporation (the “Company”), and SPT Management, LLC, a Delaware limited
liability company (the “Manager”).

 

Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings assigned to them in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Manager are parties to that certain Management
Agreement, dated as of August 17, 2009 (as amended by Amendment No. 1 to
Management Agreement, dated as of May 7, 2012, the “Agreement”); and

 

WHEREAS, the Company and the Manager desire to amend, and do hereby amend, the
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

1.1                               Definition of Incentive Compensation. 
Section 1(a) of the Agreement is hereby amended and restated by deleting the
first paragraph of the definition of Incentive Compensation and replacing it in
its entirety with the following:

 

“Incentive Compensation” means the incentive management fee calculated and
payable with respect to each calendar quarter (or part thereof that this
Agreement is in effect) in arrears in an amount, not less than zero, equal to
the difference between (1) the product of (a) 20% and (b) the difference between
(i) Core Earnings of the Company for the previous 12-month period, and (ii) the
product of (A) the weighted average of the issue price per share of the Common
Stock of all of the Company’s public offerings of Common Stock multiplied by the
weighted average number of shares of Common Stock outstanding (including, for
the avoidance of doubt, any restricted shares of Common Stock, restricted stock
units or any shares of Common Stock underlying other awards granted under one or
more of the Company’s Equity Incentive Plans) in the previous 12-month period
and (B) 8%, and (2) the sum of any Incentive Compensation paid to the Manager
with respect to the first three calendar quarters of such previous 12-month
period; provided, however, that (1) no Incentive Compensation shall be payable
with respect to any calendar quarter unless Core Earnings for the 12 most
recently completed calendar quarters is greater than zero and (2) for purposes
of clause (1)(a)(ii)(A) above, on and after January 31, 2014, the computation of
the weighted average issue price per share of the Common Stock shall be
decreased to give effect to the book value per share on January 31, 2014 of the
assets of the Company’s formerly wholly-owned subsidiary, Starwood Waypoint
Residential Trust, which was spun-off on January 31, 2014, and the computation
of the average number of shares of Common Stock outstanding shall be decreased
by the

 

--------------------------------------------------------------------------------


 

weighted-average number of shares of Starwood Waypoint Residential Trust
distributed in the spin-off on January 31, 2014.

 

1.2                               Representations and Warranties.

 

(a)                                 The Company represents and warrants to the
Manager that this Amendment: (i) has been duly and validly executed and
delivered by the Company; and (ii) constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles related to or
limiting creditors’ rights generally and by general principles of equity.

 

(b)                                 The Manager represents and warrants to the
Company that this Amendment: (i) has been duly and validly executed and
delivered by the Manager; and (ii) constitutes the legal, valid and binding
obligation of the Manager, enforceable against the Manager in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles related to or
limiting creditors’ rights generally and by general principles of equity.

 

1.3                               Ratification of Agreement.  Except as
expressly provided in this Amendment, all of the terms, covenants, and other
provisions of the Agreement are hereby ratified and confirmed and shall continue
to be in full force and effect in accordance with their respective terms.

 

1.4                               Miscellaneous Provisions.  The provisions of
Section 16 (Miscellaneous) of the Agreement shall apply mutatis mutandis to this
Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

 

 

Starwood Property Trust, Inc.

 

 

 

 

 

 

 

By

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title: Chief Operating Officer and General Counsel

 

 

 

 

 

 

 

SPT Management, LLC

 

 

 

 

 

By

/s/ Barry S. Sternlicht

 

 

Name: Barry S. Sternlicht

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 2 to Management Agreement

 

--------------------------------------------------------------------------------